Per Curiam.

This is an appeal in each of the above-entitled proceedings from an order of Special Term, denying the appellant’s motion to dismiss a proceeding brought by the petitioner-respondent under article 13 of the Tax Law to review a tax assessment on its real property. The board of assessors, as appellant, asserts that said proceeding is barred by section 327 of the Charter of the City of Buffalo, which fixes the time within which the petition for a writ of certiorari must be presented to the court.
After May 1, 1949, there could be no review of a tax assessment by certiorari. The statute which abolished the writ (L. 1949, ch. 551) is made applicable to all special proceedings to review tax assessments thereafter commenced (ch. 551, § 11) and did not reserve to the City of Buffalo the right to review by certiorari; it does not conflict with but merely supersedes section 327 of the Charter of the City of Buffalo. The new legislation provides (Tax Law, § 290-a) a time limitation within which the statutory proceeding erected therein should be commenced, and further provides that commencement be effected by service of petition and notice (Tax Law, § 290-b). It was definitely held in People ex rel. Northchester Corp. v. Miller (288 N. Y. 163) that *265presenting a petition or obtaining an order for a writ of certiorari does not commence the proceeding. We do not ihink that People ex rel. Savory, Inc., v. Plunkett (295 N. Y. 180) decided prior to the 1949 legislation, wherein a time limitation for the commencement of a proceeding was not an issue, was intended to overrule that decision.
Although the City Charter (§ 327) provides that a petition for a writ of certiorari must be presented within fifteen days after the final completion of the assessment rolls, as a condition precedent to the commencement of the proceeding, it fails to fix any time limitation for the actual commencement of the proceeding.
It follows, therefore, that the Tax Law, which includes, for the first time, a limitation of time within which the proceeding must be commenced, is controlling.
The order of the Special Term in each of the above-entitled proceedings should be affirmed, with $10 costs and disbursements.